DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.  
Claims 1-2, 4-6, 8-14 and 16-25 are pending and the subject of this NON-FINAL Office Action.  Claims 3, 7 and 15 are canceled.  Claim 26 is new.  Any rejections of objections not reiterated in this NON-FINAL Office Action is considered withdrawn in light of Applicants’ Response.  

Election/Restrictions
Applicant’s election of the species of first layer “polymeric” (which is not a species, rather a genus), second layer wood, epoxy aromatic epoxide including a phenol group and having a glass transition temperature that is higher than room temperature and less than 200 °C (which is not a species, rather a genus) and shaping a laminated structure (claim 26) without traverse in the reply filed on 02/07/2022 is acknowledged.  For purposes of examination, the Office will accept the election of “polymeric” first layer (e.g. wood, plastic, paper, etc.) and 
Claims 1-2, 4-9, 12-14, 16-19, 21-25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.  

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gnatowski (US5378544) or Winterowd (US 20070026182) or Park (US 20070190284) or Stokes (US 20080020200) or Parker (US20100310877) or Verscheure (US 20130291469) in view of OKUMA (US 5702556), Verma et al., Development of layered laminate bamboo composite and their mechanical properties, Composites Part B Engineering 43(3):1063–1069, April 2012 and FactsAboutBPA, Industrial & Business, available at https://www.factsaboutbpa.org/benefits-applications/industrial-business, published 08/28/2013 and New World Encyclopedia, Epoxy, available at https://www.newworldencyclopedia.org/entry/Epoxy, published 06/19/2013. 
Claim 26 reads on stamping multilayer materials (e.g. plywood, wood flooring, veneers, etc.) comprising one or more wood layers (“polymeric” material including glass, wood, paper, fabric, plastic, metal, rubber, a cellulose, sisal, jute, hemp, or some other naturally occurring material) adhered using “reformable epoxy resin”(RER) (e.g. thermoplastic polymeric material having at least one epoxide group, bisphenol A diglycidyl ether, brominated bisphenol A diglycidyl ether, hydroxy-phenoxyether polymer, diglycidyl ether of fluoren diphenol, or 1,6 naphthalene diepoxy).  Such multi-layer wood materials are very common in the art; and stamping them to form finished articles is also very common.  Thus, the claims amount to applying common moulding/forming techniques to common wood laminates/veneers.
The Office notes that the one example in the specification fails to disclose which RER was used (paras. 0025-27).  Thus, it is impossible to determine whether that example supports evidence of non-obviousness.  See MPEP § 716.
As to claim 26, Gnatowski teaches A composite wood product made from discrete wood particles secured together by a cured bisphenol A formaldehyde resin cured from an A-stage bisphenol A formaldehyde resin having an A-stage bisphenol A to formaldehyde mole ratio of 1 to between 2.5 and 4 and between 3 and 11% of caustic measured as sodium hydroxide based on the weight of resin solids. Preferably the resin will include 2 to 10% urea based on the resin solids. The cured bisphenol A formaldehyde resin secures the wood particles together to form a composite wood product having light colored glue lines that substantially corresponds in color with the wood so that the glue lines tend to be unnoticeable (Abstrcat).  The term composite 
As to claim 26, Winterowd teaches A system for attaching a plurality of wood products is provided. The system has a first wood product having a first chemical compound applied to a surface of the first wood product. In addition, the system has a second wood product having a second chemical compound applied to a surface of the second wood product. An adduct is formed when the first chemical compound contacts the second chemical compound wherein the first wood product becomes adhered to the second wood product. The first chemical compound and the second chemical compound have an open assembly time greater than or approximately equal to 24 hours (Abstract).  The adhesive includes bisphenol A (para. 0019).
As to claim 26, Park teaches A homogenous fluoropolymeric melt-bonded layer in a multilayer composite coheres to a pervious fluoropolymer layer of fluoroelastomeric thermoplastic and/or etched polytetrafluoroethylene. Before curing, the homogenous fluoropolymer has a stoichiometrically identical monomer unit with the pervious fluoropolymer, the homogenous fluoropolymer liquefaction range supra-point temperature is not greater than that of the pervious fluoropolymer, the homogenous fluoropolymer liquefaction range supra-point temperature is not less than the pervious fluoropolymer liquefaction range sub-point temperature, and the homogenous fluoropolymer liquefaction range supra-point viscosity is less than that of the pervious fluoropolymer. In some multilayer composites, the homogenous fluoropolymeric melt-bonded layer coheres to a third layer of 
As to claim 26, Stokes teaches wood veneer laminates and plywoods (paras. 0020-23, 0077-82).  These veneers and plywoods are laminated using epoxy adhesives comprising bisphenol A or bisphenol F. In one particular embodiment, the epoxy resins may be formed as the reaction products of epichlorohydrin and bisphenol A or bisphenol F or derivatives thereof. For example, a suitable epoxy resin is available under the name EPI-REZ® 3510-W-60 Resin from Hexion Specialty Chemicals of Houston, Tex., which is believed to be a waterborne bisphenol-A-(epichlorohydrin) epoxy resin (para. 0045).
As to claim 26, Parker teaches The use of organic polyisocyanate, epoxy, urea formaldehyde (UF), and phenol formaldehyde resole resins (PF resins), and various combinations of these adhesives is well known for the production of consolidated wood composites such as chipboard, fiberboard, and related composite wood products as well as in making engineered lumber composites (para. 0003).  Parker further teaches The composite material can be chip board, particle board, fiber board, plywood, laminated veneer lumber, glulam, laminated whole lumber, laminated composite lumber, composite wooden I-beams, medium density fiberboard, high density fiberboard, extruded wood, or fiberglass. The composite can be a thermosetting composite or a thermoplastic composite (para. 0039).  Parker also teaches The adhesives can be used to prepare products such as plywood, laminated veneer lumber (LVL), waferboard (also known as chipboard or OSB), particleboard, fiberboard, 
As to claim 26, Verscheure teaches Method for laying a wood-based covering, in particular a wide-block parquet flooring, on a flat rigid support comprising the distribution of an effective amount of said adhesive composition in the form of a substantially homogeneous layer, wherein the Moisture-crosslinkable adhesive composition comprising: from 25% to 50% of a composition (a) formed of a crosslinkable epoxy resin and of a polymer having a polyoxyalkylene or polyurethane main chain connected to a hydrolyzable terminal alkoxysilyl group; from 0.5% to 6% of a ketimine (b); and from 40% to 65% of an inert inorganic or organic filler (c) (Abstract).  The adhesive can comprise BADGE (paras. 0029-34).
None of the above prior art explicitly teach stamping the material.
However, a skilled artisan would have been familiar with stamping as a familiar technique to structure composites.  For example, OKUMA teaches that “[c]onventionally, as a method for producing a laminated product having a base element such as a metal, plastic or paper, and a viscoelastic element applied to one surface of the base element, commonly used is a fabrication process wherein the laminated product is stamped out by a press machine from a lamination” (col. 1, ll. 16-21).  Thus, a skilled artisan would have been familiar with conventional options to form structures from composite materials such as laminates including stamping.
Further as to “reformable epoxy resins” used regularly with laminate products such as wood, paper, or other polymeric materials (e.g. aramid fiber, cellulose fiber, polycarbonate, etc. 
In sum, it would have been prima facie obvious to one having ordinary skill in the art at the time of effective filing to create shapes from RER laminated structures of the prior art using familiar techniques such as stamping with a reasonable expectation of success.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743